C. A. 8th Cir. Motion of respondent for leave to proceed in forma pauperis granted. Certiorari granted limited to Questions 1, 2, and 4 presented by the petition. Brief of petitioner is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Thursday, November 13, 1997. Brief of respondent is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Monday, December 15, 1997. A reply brief, if any, is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Monday, January 5, 1998. This Court’s Rule 29.2 does not apply.